ITEMID: 001-23310
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: POPOV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Anatoliy Anatoliyovych Popov, is a Ukrainian national, who was born in 1954 and resides in the town of Chervonograd, Ukraine.
The facts of the case, as submitted by the parties, may be summarised as follows.
Between 1982 and 1997 the applicant worked as a miner at the “Chervonogradska” mining factory No. 2 - the State Open Stock Company. On 4 March 1997, following a medical examination, the applicant was recognised as an invalid due to an occupational disease. By an order of 8 May 1997 by his employer, the applicant was awarded a lump sum of 19382.55 Ukrainian hryvnyas (UAH) and monthly payments of 193.82 UAH. By another order of 31 May 2000, the monthly payments were increased to 283.41 UAH.
The awarded lump sum of 19382.55 UAH was never paid to the applicant and the monthly payments were recovered only in part.
In 1998 the applicant instituted proceedings in the Chervonograd City Court of L’viv Region against his former employer to recover all the payments due to him.
On 10 March 1998, the court found in favour of the applicant (Рiшення Червоноградського мiського суду). The mining company was ordered to pay the applicant 20640.47 UAH. The decision became effective and, on 23 March 1998, was sent for execution to the mining company and later transferred for enforcement to the Chervonograd Bailiffs’ Service (вiддiл Державноï виконавчоï служби Червоноградського мiського управлiння юстицiï).
The part of the judgment on the monthly payment of arrears was fully executed in December 2000 and the related enforcement proceedings were closed on 21 December 2000.
The part of the judgment on the lump sum for the applicant’s disability was fully executed in October 2002, and the enforcement proceedings were closed on 4 October 2002.
1. Civil Code of Ukraine
Under Article 214 of the Civil Code, in case of delay in the fulfilment of its financial obligations, the debtor must, upon a claim of the creditor, pay the amount of the debt, plus any interest payable at an established inflation rate during the default period.
2. Law of Ukraine of 21 April 1999 “on Enforcement Proceedings”
Under Article 2 of the Law, the enforcement of judgments is entrusted to the State Bailiffs’ Service. Under Article 85 of the Law the creditor may file a complaint against actions or omissions of the State Bailiffs’ Service with the head of the competent department of that Service or with a local court. Article 86 of the Law entitles the creditor to institute court proceedings against the Bailiffs’ Service for inadequate enforcement or non-enforcement of a judgement, and to receive compensation.
3. Law of Ukraine of 24 March 1998 “on the State Bailiffs’ Service”
Article 11 of the Law provides for the liability of bailiffs for any inadequate performance of their duties, and compensation for damages caused by a bailiff when enforcing a judgment. Under Article 13 of the Law, acts and omissions of the bailiff can be challenged before a superior official or the courts.
